Citation Nr: 0216574
Decision Date: 11/19/02	Archive Date: 02/07/03

DOCKET NO. 01-00 917               DATE NOV 19, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Entitlement to service connection for premature atrial
contractions.

REPRESENTATION 

Appellant represented by: Colorado Division of Veterans Affairs

ATTORNEY FOR THE BOARD 

S. Higgs, Counsel 

INTRODUCTION 

The veteran served on active duty from October 1997 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in April 2000 by the Department
of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado,
which denied service connection for post-traumatic stress disorder
and mitral valve prolapse associated with a grade I/VI systolic
murmur and a history of premature atrial contractions.

In a November 2001 decision, the RO granted service connection for
PTSD and mitral valve prolapse with a systolic murmur. Under these
circumstances, the only issue that remains in appellate status is
service connection for premature atrial contractions.

FINDINGS OF FACT

The veteran's premature atrial contractions are not a disability
for VA compensation purposes; moreover, they pre-existed service
and did not increase in severity during service; even if such an
increase were conceded. the premature atrial contractions were
clearly and unmistakably not worsened during service.

CONCLUSION OF LAW

Service connection for premature atrial contractions is not
warranted.  38 U.S.C.A. 1110, 51107 (West 1991 & Supp. 2002): 38  
C.F.R. 3.303, 3.306 (2002), Allen v. Brown, 7 Vet. App. 439, 448
(1995) (en banc).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA). Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified at 38 U.S.C. 5102, 5103, 5103A, 5107) (West Supp. 2002)).
VA has recently issued final regulations to implement

these statutory changes. See 66 Fed. Reg. 45,620, et seq. (Aug. 29.
2001) (to he codified as amended at 38 C.F.R. 3.102, 3.156(a),
3.159 and 3.326(a)).

These new provisions redefine the obligations of VA with respect to
the duty to assist and include an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This change in law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).
In this case, the Board finds that VA's duties to the veteran under
VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.
5102 and 5103. The Board concludes the discussions in the April
2002 rating decision, the October 2000 statement of the case, the 
November 2001 supplemental statement of the case, and numerous
letters sent to the veteran by the RO, adequately informed him of
the information and evidence needed to substantiate his claim and
complied with VA's notification requirements. In a March 2001
letter, the veteran was advised that the evidence must show that an
injury in military service or a disease that began in or was made
worse during service, or an event in service causing injury or
disease. He was advised that VA would assist him in obtaining    
medical and other evidence to support his claim. provided he
provided enough information about these records for the RO to
request them form the person or agency who has them. As such, the
veteran was kept apprised of what he must show to prevail in his
claim, and he was generally informed as to what information and
evidence he is responsible for, and what evidence VA must secure.
Therefore, there is no further duty to notify.  See Quartuccio v.
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claim. 38 U.S.C. 5103A. The RO has
obtained the veteran's service medical records. In addition, the RO
has obtained records from all identified medical providers who
treated him for or diagnosed him as having premature atrial
contractions, both prior to and after his discharge from military

service. Moreover. the Board concludes that the January 2001 report
of medical examination and opinion obtained by the RO, in
conjunction with the other information of record, provides
sufficient competent medical evidence to decide the claim.

For the reasons stated above. the Board has found that VA's duties
under the VCAA have been fulfilled regarding the veteran's claim
for service connection for premature atrial contractions. Further,
the RO considered all of the relevant evidence of record and all of
the applicable law and regulations when it adjudicated the claim
below, and the Board will do the same. As such, there has been no
prejudice to the veteran that would warrant a remand, and the
veteran's procedural rights have not been abridged. Bernard v.
Brown, 4 Vet. App. 384 (1993).

Background

As noted above, in a November 2001 RO rating decision, service
connection was granted for mitral valve prolapse with a systolic
murmur. Thus, the only issue before the Board is service connection
for premature atrial contractions. The relevant evidence is
summarized below.

A November 1994 school physical examination showed the veteran to
be in good health with no complaints. His heart was without murmur. 
He was released to all sporting activities. Examinations prior to
this time were noted to show normal heart rhythm with no murmur. In
October 1995, however, a pre-service school examination revealed an
irregularly, irregular rhythm without murmur.  For this reason, a
24-hour Holter monitor test was ordered.

The October 1995 pre-service Holter monitor report, associated in
the claims file with the veteran's service medical records,
includes an impression of frequent premature narrow beats
representing premature atrial beats, with no runs of supra
ventricular tachycardia. The reviewing physician found no
correlation between the occurrence of isolated premature atrial
beats and symptoms reported during the

- 4 -

testing.  There were two premature ventricular beats.  There were
no ventricular couplets or runs of ventricular tachycardia.

At his June 1997 service pre-enlistment examination, the veteran
was noted to have extrasystoles. He was noted to have played sports
and to be totally asymptomatic. He was further noted to have PACs,
as evidenced by the 1995 Holter monitor test.  The report also
Includes a notation indicating laboratory findings to include PACs
noted on electrocardiogram (hereinafter abbreviated as ECG or EKG),
which were noted as non-disabling.

In November 1997, the veteran complained of recurring chest pain
while running about one mile. The pain went away in minutes. His
history of irregular heart rhythm was noted. On examination, he had
a regularly irregular rhythm consistent with PACs. There was no 
murmur. The assessment was history of irregular heart rhythm, and
isolated momentary chest pain, musculoskeletal vs. cardiac (do not
suspect, played two seasons soccer and wrestling without
difficulty). The next day, he had another episode of chest pain. He
again had a regular, irregular heartbeat. An ECG showed normal
rhythm with marked sinus arrhythmia. After the ECG, the diagnosis
was rule out stress induced arrhythmia. The history of preservice
PACs was noted. Four days later, the diagnosis on cardiac
consultation was non-cardiac chest pain.

In November 1998, an in-service ECG showed normal sinus rhythm with
occasional premature supraventricular complexes, otherwise normal
ECG. A November 1998 echocardiographic report reflects diagnoses of
(1) mild mitral valve prolapse with a trace to mild mitral
regurgitation; (2) recommend subacute bacterial endocarditis
prophylaxis; and (3) no definite cardiomyopathy could be seen on
this echocardiogram. (As noted above, service connection is in
effect for the veteran's mitral valve prolapse.)

At the veteran's July 1999 service discharge examination, clinical
evaluation of the heart was normal for thrust, size, rhythm and
sounds. The report appears to indicate

- 5 -

that no EKG was performed. History obtained at that time included
an in-service diagnosis by echocardiogram of mitral valve prolapse.

An August 1999 in-service ECG report contains an impression of
atrial fibrillation, nonspecific T wave abnormality, probably
digitalis effect, abnormal ECG. (This interpretation was called
into question by a January 2000 VA examiner, as described below.)

The veteran's DD Form 214 shows that he was discharged from service
in August 1999 by reason of a personality disorder.

During a January 2000 VA cardiology examination, the veteran gave
a history of a heart murmur and irregular heart rhythm. An October
1995 private Holter monitor report was noted to include an
impression of frequent premature atrial contractions but no
evidence of supraventricular tachycardia and no correlation between
PACs and the veteran's symptoms. The January 2000 examining VA
physician further noted a November 16. 1997, ECG that showed
nonspecific T-wave changes, and another ECG dated November 24,
1998, reporting occasional premature atrial contractions. The
examiner further took note of an August 1999 in-service ECG which
in his view was incorrectly interpreted as showing atrial
fibrillation; in his view, this ECG clearly demonstrated frequent
premature atrial contractions in the context of normal sinus rhythm
with nonspecific T-wave changes.

On physical examination, resting heart rate was 64. The rhythm was
dominantly regular with occasional premature beats, which the
examiner suspected were PACs, since they reset the dominant rhythm
cycle. The diagnosis was PACs documented by Holter monitor in
October 1995 and on ECGs in 1997 and 1998, with no evidence of
cardiomyopathy.

Additional physical and diagnostic findings resulted in a diagnosis
of a heart condition for which the veteran is now service
connected. The diagnostic impression was mitral valve prolapse per
echo report associated with grade I/VI systolic murmur; no click
audible. METS: 17. (The veteran was able to run three

to four miles at a time without symptoms). An ECG revealed normal
sinus rhythm, and occasional premature supraventricular
contractions not of clinical significance. A chest X-ray was
normal.

A March 2000 VAMC ECG resulted in impressions of (1) no chest pain
with exercise; (2) normal heart rate and blood pressure response to
exercise; (3)normal exercise tolerance for age: (4) frequent PACs
and rare premature ventricular contractions during protocol: and
(5) ECG with exercise showing diffuse upsloping st-segment
depression in the inferolateral leads. There was flat S-T segment
depression in lead III that approached IMM in depth. This last
finding, however, did not meet the criteria for a positive test.

Law and Regulations

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991 & Supp. 2002). With chronic disease shown
as such in service so as to permit a finding of service connection,
subsequent manifestations of the same chronic disease at any later
date, however remote, are service connected, unless clearly
attributable to intercurrent causes. Service connection may be
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (2002).

A service-connection claim must be accompanied by evidence which
establishes that the claimant currently has a disability. See
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of
a present disability there  can be no valid claim").

Secondary service connection shall be awarded when a disability "is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a).  Additional disability resulting from
the aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. 

7 -

3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996): see also
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7
Vet. App. 439, 448 1995) (en banc).

A veteran is presumed to be in sound condition when examined and
accepted into the service except for defects or disorders noted
when examined and accepted for service or where clear and
unmistakable evidence establishes that the injury or disease
existed before service. 38 U.S.C.A. 1111 (West 1991); 38 C.F.R.
3.304(b) (2002), Crowe v. Brown. 7 Vet. App. 238 (1994). Only such
conditions as are recorded in examination reports are to be
considered as noted. Clear and unmistakable evidence that the
disability manifested in service existed before service is required
to rebut the presumption of soundness. 38 U.S.C.A. 1111 (West
1991), 38 C.F.R. 3.304(b).

In Crowe. the United States Court of Appeals for Veterans Claims
(Court) indicated that the presumption of soundness attaches only
where there has been an induction medical examination, and where a
disability for which service connection is sought was not detected
at the time of such examination.  The Court noted that the
regulation provides expressly that the term "noted" denotes only
such conditions as are recorded in examination reports, and that
history of pre-service existence of conditions recorded at the time
of examination does not constitute a notation of such conditions.
38 C.F.R. 3.304(b)(1); Crowe, 7 Vet. App. at 245.  38 U.S.C.A. 1111
says nothing about the kind of evidence that can he used to rebut
the presumption of soundness. The statute requires only that the
evidence, whatever it may be. must lead clearly and unmistakably,
to the conclusion that the injury or disease existed before the
veteran entered the service.  Harris v. West, 203 F. 3d 1347 (Fed.
Cir. 2000).

A preexisting injury or disease will be considered to have been
aggravated by active military, naval, or air service, where there
is an increase in disability during such service. unless there is
a specific finding that the increase in disability is due to the
natural progress of the disease. The specific finding requirement
that an increase in disability is due to the natural progress of
the condition will be met when the

available evidence of a nature generally acceptable as competent
shows that the increase in severity of a disease or injury or
acceleration in progress was that normally to be expected by reason
of the inherent character of the condition, aside from any
extraneous or contributing circumstances. conditions and hardships
of service. Clear and unmistakable evidence (obvious or manifest)
is required to rebut the presumption of aggravation where the
preservice disability underwent an increase in severity during
service. This includes medical facts and principles which may be
considered to determine whether the increase is due to the natural
progress of the condition. Aggravation may not be conceded where
the disability underwent no increase in severity during service on
the basis of all the evidence of record pertaining to the
manifestations  of the disability prior to, during and subsequent
to service. 38 U.S.C.A. 1153 (West 1991), 38 C.F.R. 3.306 (2002).

Temporary or intermittent flare-ups during service of a preexisting
injury or disease are not sufficient to be considered "aggravation
in service" unless the underlying condition, as contrasted to
symptoms, is worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297
(1991); cf Jensen v. Brown, 19 F. 3d 1413 (Fed. Cir. 1994) (holding
special provisions applying to combat veterans create exception to
rule requiring more than temporary or intermittent flare-ups to
show aggravation of underlying disability). The presumption of
aggravation is applicable only if the pre-service disability
underwent an increase in severity during service. Hunt, 1 Vet. App.
at 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 271
(1993).

The standard of proof to be applied in decisions on claims for
veterans' benefits is set forth in 38 U.S.C. 5107 (West Supp.
2002). A veteran is entitled to the benefit of the doubt when there
is an approximate balance of positive and negative evidence. See
also, 38 C.F.R. 3.102 (2002). When a veteran seeks benefits and the
evidence is in relative equipoise, the veteran prevails. See
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of
the evidence must be against the claim for benefits to be denied.
See Alemany v. Brown, 9 Vet. App. 518 (1996).

- 9 -

Analysis

The Board notes at the Outset that the term "disability" as used
for VA purposes refers to impairment of earning capacity.  See
Allen v. Brown, 7 Vet. App. 439. 448 (1995). The evidence indicates
that the veteran's premature atrial contractions do not cause any
impairment of earning capacity and are not a disease entity.  That
is, the competent medical evidence shows that the veteran does not
have a disability associated with premature atrial contractions.
Following October 1995 preservice Holter monitor testing, a
physician determined that there was no correlation between the
occurrence of isolated premature atrial beats and the veteran's
symptoms.  Consistent with this finding, his premature atrial
contractions were found to be non-disabling at the pre-enlistment
examination in June 1997 and, following a January 2000 post-service
VA examination, the premature atrial contractions were explicitly
noted in the context of an accompanying  finding of no evidence of
cardiomyopathy. At no time -- before service, upon entry into
service, during service, or after service -- have the premature
atrial contractions been associated with any level of disability.
With no evidence of current disability due to premature atrial
contractions and with affirmative evidence that they are of a
nondisabling nature, the veteran's premature atrial contractions
are not a disability for VA compensation purposes and, therefore.
service connection is not warranted.  Allen, supra; see also
Rabideau v. Derwinski. 2 Vet. App. 141, 144 (1992); Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a present
disability there can be no valid claim).

Even assuming that the veteran's premature atrial contractions
(PACs) were a recognized disability for VA compensation purposes,
pre-service medical evidence to include a Holter monitor, and the
pre-enlistment examination leave no doubt that they preexisted
service. The October private Holter monitor report clearly
documents premature atrial beats, and subsequent private medical
records include diagnoses of cardiac arrhythmia. At his June 1997
service enlistment examination, the veteran's history of PACs by
Holter monitor was noted, and premature atrial contractions were
noted on EKG, but they were found non-disabling.  Thus, there are
diagnoses of PACs prior to service and upon entry into service,
with no medical

evidence to the contrary. Because PACs were noted upon entry into
service, the presumption of soundness is not for application in
this case. 38 C.F.R. 3.304(b) (2002). The January 2000 VA examiner
likewise noted the documentation and existence of PACs prior to
service, based on the medical evidence in the claims file. There is
no question that the veteran's PACs pre-existed service and it is 
not contended otherwise. Under these circumstances, again assuming
for the sake of argument that the condition in question is a
disability, the question thus becomes whether it increased in
severity during service and, if so, whether there is clear and
unmistakable evidence to rebut the presumption of aggravation
during service. 38 C.F.R. 3.306, Crowe, supra.

The evidence shows that the veteran had PACs before service
(diagnosed by Holter monitor in October 1995), during service, and
after service, and at no point have they been described by a
clinician or in any other competent evidence as having increased in
severity during service.  He had frequent PACs diagnosed before
service, by Holter monitor in October 1995. The January 2000 VA
examiner interpreted an August 1999 in-service ECG as showing
frequent PACs.  The VA examiner's current diagnosis was premature
atrial contractions documented by Holter monitor in October 1995
and on ECGs in 1997 and 1998, with no evidence of cardiomyopathy.
The clinician's impression reflected incidental EKG findings of
ongoing PACs from October 1995 forward, with no description
consistent with an increase in severity of the condition. The
presumption of aggravation is therefore not for application in this
case because there is no evidence showing the pre-service condition
underwent an increase in severity during service. See Hunt v.
Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not he
conceded in a case such as this one, where the disability underwent
no increase in severity during service on the basis of all the
evidence of record pertaining to the manifestations of the
disability prior to, during and subsequent to service. 38 U.S.C.A.
1153; 38 C.F.R. 3.306. Even if such an increase were conceded, the
premature atrial contractions were clearly and unmistakably not
worsened during service.  In support of this latter conclusion, the
pre-service, in-service, and post-service evidence as summarized
above show essentially the same degree or frequency of PACs without
any secondary functional impairment. Based on these legal
principles and the

evidence of record, the Board finds that, even assuming that the
veteran's PACs was a disability for VA compensation purposes, as
they were not aggravated during service, service connection is not
warranted.

The Board notes that there is no contention, and no evidence to
show, that the veteran's PACs have been caused or aggravated by his
service-connected mitral valve prolapse. Allen v. Brown, 7 Vet.
App. 439. 448 (1995) (en banc).

As the preponderance of the evidence is against the claim for
service connection for PACs, the benefit of the doubt doctrine is
not for application in the instant case. See generally Gilbert v.
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361
(Fed. Cir. 2001)

ORDER

Entitlement to service connection for premature atrial contractions
is denied.

R. F. WILLIAMS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision.  We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001.  See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001).  In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims."  (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.  (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 13 -



